Citation Nr: 0733414	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-22 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945 and from June 1948 to May 1967.  He died in July 2005; 
the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appellant failed to report for a Travel Board hearing at 
the RO which was scheduled to be conducted in January 2007.  
To the Board's knowledge, she has offered no explanation as 
to why she was unable to appear, and she has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the request had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].  


FINDINGS OF FACT

1.  The veteran's death was due solely to the effects of 
dementia and renal failure. 

2.  During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder, left inguinal 
hernia residuals, and for gunshot wound residuals of the 
right upper arm, back, left elbow and right thigh.

3.  Neither dementia nor any renal disorder was present in 
service or until years thereafter, and neither disorder was 
etiologically related to the veteran's active service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
notice required under the VCAA, to include notice that the 
claimant submit any pertinent evidence in her possession, by 
letter mailed in October 2005, prior to its initial 
adjudication of the claim.  

Although the claimant was not provided notice of the type of 
evidence necessary to establish an effective date until the 
May 2006 statement of the case was issued, the Board finds 
that there is no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
cause of the veteran's death.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

The appellant has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests renal 
disease or organic disease of the nervous system to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

According to the certificate of death, the immediate cause of 
the veteran's death was dementia.  An amended death 
certificate was issued in August 2005, which added renal 
failure as a contributory cause of death.  

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
dementia or renal failure was present in service or within 
one after the veteran's discharge from service.  The 
appellant does not appear to so contend.  Such symptomatology 
is not shown for decades after the veteran left service.  
Indeed, the death certificate notes that the onset of 
dementia was 3 years before the veteran's death.  

There is also no clinical or other medical evidence of record 
which demonstrates any relationship between the veteran's 
service-connected disabilities [PTSD, hernia residuals, and 
gunshot would residuals] and his death.  In particular, the 
death certificate was notably silent as to the service-
connected disabilities.  

This brings the Board to the appellant's specific contention, 
as stated in the notice of disagreement, that the cause of 
the veteran's death was not dementia, but that the veteran's 
service-connected PTSD was the cause of death.  As a lay 
person without medical training the appellant is not 
competent to provide opinions on medical matters such as the 
cause of death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The Board places greater weight on the 
certificate of death, signed by a physician who was 
specifically charged with determining the circumstances 
surrounding the veteran's death.  There is nothing of record 
to indicate that he was incompetent or that he did not carry 
out his duties in a responsible manner.  

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(3) cited above.  In this case, there is no 
indication that any of the veteran's service-connected 
disabilities was involved in his death.  While the veteran 
was rated as 100 percent disabled at the time of his death, 
this was for a psychiatric disorder, which did not involve 
active processes affecting vital organs.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


